Citation Nr: 1225398	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  08-39 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1966 to May 1969 and July 1969 to July 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

As the Veteran has been diagnosed with psychiatric disorders other than posttraumatic stress disorder, the claim is not limited to service connection for posttraumatic stress disorder.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (although a Veteran may only seek service connection for a given psychiatric disorder, the Veteran's claim cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed).

During the pendency of this appeal, VA has revised the regulation regarding stressor verification, which needs to be adjudicated by the RO.  









For these reason, further development is necessary before a decision on the merits can be made. Accordingly, the case is REMANDED for the following action:

1.  Determine whether there is evidence of stressor under 38 C.F.R. § 3.304(f) as amended in July 2010.  

2.  If there is evidence of an in-service stressor based on fear of hostile military, afford the Veteran a VA psychiatric examination to determine: 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that the Veteran's stressor is adequate to support a diagnosis of posttraumatic stress disorder.   

The VA examiner is also asked to determine: 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that any current psychiatric disorder other than posttraumatic stress disorder is related to service.  

The Veteran's file must be made available to the examiner. 





3.  After completion of the above, adjudicate the claim of service connection for a psychiatric disorder to include posttraumatic stress disorder, applying the amended version of 38 C.F.R. § 3.304(f).  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


